DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Claims 28, 36-43, 47, 51, 53-56, 61-64, 66-68, 72, 76, and 78 are pending in the current application. Claims 51, 53-56, 61-64, 66-68, 72, 76, and 78 have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28 and 36-42 are rejected under 35 U.S.C. 103 as being unpatentable over Carr (US 2015/0024152) in view of Nakajima (US 2009/0206034) and Iraneta (US 2007/0295663) or Mott (US 4,469,597).
With regard to Claims 28 and 36-42, Carr et al (Carr) discloses metal liquid chromatography components with uniformly coated internal surfaces (Abstract). Carr discloses that the invention addresses the problem of corrosion or interference of metal components in the flow path for LC analyses in which the sample interacts with metal ions or surfaces (Abstract). The metal flow path is rendered inert by the coating, and thus compatible with bioanalytical separations, for example, by using a vapor phase coating that continuously covers all metal surfaces in the flow path (Abstract).
Carr discloses a chromatographic column for separating analytes in a sample, the chromatographic column comprising a column body having an interior surface, at least a portion of the interior surface coated with a silicon based coating (Abstract, [0003], [0035]). Carr discloses a filter configured to connect to the column, the filter comprising a porous element, at least a portion of the porous element coated with the silicon based coating ([0034]). Carr discloses wherein the silicon based coating is undamaged when the filter is connected to the column body ([0024], vapor phase coating of metal LC components is preferable to liquid-phase coating because it provides strong adhesion to metal).
Carr discloses that the coating can be multilayered such that an initial coating may be a silicon coating layer for good adhesion to the metal, followed by a coating for chemical inertness ([0036]). Furthermore, Carr discloses that the vapor phase coating for the deposition of inert coatings is now successfully extended to materials that are stable in both high and low pH solutions ([0025]), e.g., alkaline and acidic solutions.
However, Carr is silent to the filter additionally comprising a compression element configured to receive the porous element thereby forming an assembly, a housing having an opening formed therein, the opening configured to receive the assembly, wherein the assembly is retained within the opening when the assembly is received therein.
However, such a combination of a porous element, compression element, and housing is known in the art from at least Iraneta or Mott. 

    PNG
    media_image1.png
    460
    462
    media_image1.png
    Greyscale

Iraneta discloses a filter additionally comprising a compression element configured to receive the porous element thereby forming an assembly, a housing having an opening formed therein, the opening configured to receive the assembly, wherein the assembly is retained within the opening when the assembly is received therein (Figures 2A, 2B, [0064]-[0067], frit 44 (porous element) received by sealing ring 40 (compression element; sealing ring 40 serves as a sealing surface within cavity 30 (housing)).

    PNG
    media_image2.png
    296
    649
    media_image2.png
    Greyscale

Mott discloses a chromatographic column terminated with a fitting for connecting the column to an end flow tube (Abstract). Mott discloses a filter additionally comprising a compression element configured to receive the porous element thereby forming an assembly, a housing having an opening formed therein, the opening configured to receive the assembly, wherein the assembly is retained within the opening when the assembly is received therein (Figures 1 and 2, C3/L18-C4/L20, washer-like rim 38 (compression element) has an outside diameter substantially equal to the outside diameter of the tube 10 forming the chromatographic column; washer-like rim 38 is retained inside reducing union 16 (housing); positioned within the central aperture of the washer-like rim 38 and bonded thereto is a porous sintered metal frit or disc 40 (porous element)).
It would have been obvious to one of ordinary skill in the art for the filter of Carr to additionally comprise a compression element configured to receive the porous element thereby forming an assembly, a housing having an opening formed therein, the opening configured to receive the assembly, wherein the assembly is retained within the opening when the assembly is received therein, as taught by Iraneta or Mott, since such filter assemblies are well-known in the art.
However, modified Carr is silent to wherein the coating for both the interior surface of the column body and the porous element is an alkylsilyl coating (Claim 28), having the formula I (Claim 36), wherein X is (C2-C10)alkyl (Claim 37), wherein X is ethyl (Claim 38), wherein R1, R2, R3, R4, R5, and R6 are each methoxy or chloro (Claim 39), wherein the alkylsilyl coating of Formula I is bis(trichlorosilyl)ethane or bis(trimethoxysilyl)ethane (Claim 40), further comprising a second alkylsilyl coating in direct contact with the alkylsilyl coating of Formula I, the second alkylsilyl coating having the Formula II (Claim 41), wherein y is an integer from 2 to 9 (Claim 42).
Nakajima discloses a modified silica gel, in which a surface of a silica gel is partially or entirely coated with a polymer or copolymer of at least one alkyldisilane compound selected from the group consisting of Formula I or Formula II (Abstract). 

    PNG
    media_image3.png
    103
    350
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    91
    338
    media_image4.png
    Greyscale

Formula I of Nakajima reads on Claims 36-40 when X1 is a chloro group and n is 2 (Abstract).
Furthermore, Nakajima discloses that when a modified silica gel obtained by Formulas I or II is reacted with an alkylmonosilane compound represented by Formula III, the resulting two-step modified silica gel exhibits very high alkali resistance ([0009]-[0015]).

    PNG
    media_image5.png
    140
    346
    media_image5.png
    Greyscale

Formula III of Nakajima reads on Claims 41-42 when one R2 group is from C3 alkyl (y=2, R10= C1 alkyl) to C15 alkyl (y=9, R10= C6 alkyl), two R2 groups are (C1-C6)alkyl (corresponding to R7, R8), and the X3 group is a halogen atom (corresponding to R9).  
Nakajima discloses that acidic or alkaline solutions are often used as mobile phases in analyzing or fractionating compounds by liquid chromatography ([0004]). While the context of the coating of Nakajima is to impart alkali resistance in silica gels, one of ordinary skill would be motivated to apply Nakajima’s coating to metal surfaces of a liquid chromatography system of Carr in order to make the metal surfaces in the systems of Carr stable against acid or alkaline mobile phases (Carr, [0025]) and prevent corrosion or interference of metal components in the flow path for LC analyses (Carr, Abstract).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the coating for both the interior surface of the column body and the porous element of modified Carr is an alkylsilyl coating (Claim 28), having the Formula I (Claim 36), wherein X is (C2-C10)alkyl (Claim 37), wherein X is ethyl (Claim 38), wherein R1, R2, R3, R4, R5, and R6 are each methoxy or chloro (Claim 39), wherein the alkylsilyl coating of Formula I is bis(trichlorosilyl)ethane or bis(trimethoxysilyl)ethane (Claim 40), further comprising a second alkylsilyl coating in direct contact with the alkylsilyl coating of Formula I, the second alkylsilyl coating having the Formula II (Claim 41), wherein y is an integer from 2 to 9 (Claim 42), as taught by Nakajima, in order to make the metal surfaces in the systems of Carr stable against acid or alkaline mobile phases and prevent corrosion or interference of metal components in the flow path for LC analyses.
Allowable Subject Matter
Claims 43 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to Claims 43 and 47, Formula III of Nakajima provides only that X3 may be a C1-C4 alkoxy group or halogen group ([0015]), whereas Claim 43 requires each of R7, R8, and R9 to have one of these groups. Similarly, Formula III of Nakajima cannot meet the requirements of Formula II of Claim 47. Therefore, these claims are allowable over the prior art.
Response to Arguments
Applicant's arguments filed 27 April 2022 have been fully considered but they are not persuasive. Applicant argues on Page 10 under Section IIA of the Remarks that Applicant believes the Office fails to make a proper rejection, since the Office Action relies upon conclusory reasoning for making a combination. Applicant argues that one cannot simply point to a missing element in a secondary reference, as Applicant argues is in the case in the outstanding office action, but that a reason for the modification must be given. Applicant asks what would motivate one of ordinary skill to combine the alleged compression elements of Iraneta and Mott with the filter of Carr. Applicant argues that the primary function of the compression element of the present disclosure is to protect the alkylsilyl coating as required by Claim 28 “(i.e., the alkylsilyl coating is undamaged when the filter is connected to the column body as recited in Claim 28)”.
In response, the Examiner respectfully disagrees that the Office has failed to make a proper rejection. First, adding a compression element configured to receive the porous element of Carr thereby forming an assembly, a housing having an opening formed therein, the opening configured to receive the assembly, wherein the assembly is retained within the opening when the assembly is received therein, as known from Iraneta or Mott, would have only yielded predictable results in the art for connecting a chromatographic column to a fitting. See MPEP § 2143(I)(B). 
Second, Carr is vague on the details of the chromatographic column, and it would be obvious for one of ordinary skill to look to the prior art to fill in the details. Therefore, Applicant’s arguments are not persuasive.
In addition, Applicant argues against Iraneta or Mott because they do not disclose the claimed alkylsilyl coating. However, it is Nakajima that teaches the claimed alkylsilyl coating, not Iraneta or Mott. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues on Page 12 in Section IIB of the Remarks that the Examiner fails to show why or how one would choose coating at least a portion of a filter of Carr instead of other metal components of Carr. Applicant argues that Carr discloses the types of metal components of a chromatographic system that can be coated with Carr’s interior coating material, none of which include a filter, and metal components mentioned in Carr as a genus does not disclose a species as required by claim 1 (e.g., a filter). Applicant argues that following the teachings of UCB Inc., v. Accord Healthcare Inc., the broad genus teachings of Carr regarding coating a surface of a metal component, such as chromatographic supports using the modified silica gels, fail to teach the particular species of combinations claimed including the features of the interior surfaces of the filter.
In response, Carr teaches that one of the metallic components may include the porous metal frit (claimed porous element) ([0034]), and that the porous metal frit may be covered by Carr’s protective coating which may be Si-based ([0034]-[0035]). Therefore, Carr specifically states that the porous metal frit may be covered by an Si-based protective coating, and one of ordinary skill in the art would be motivated to use Nakajima’s Si-based protective coating on Carr’s porous metal frit since Nakajima’s Si-based protective coating imparts alkali resistance, which is of concern for Carr’s metallic surfaces as well.
Applicant argues on Page 13 of the Remarks that the Examiner relies on metal surfaces of Carr to apply Nakajima’s coating. However, Applicant argues, the porous element recited in Claim 28 can be made of any material suitable for producing a sintered porous element, and is not required to be metal.
In response, Applicant may amend the porous element of Claim 28 to exclude metal. Currently, the Examiner maintains the rejection of Claim 28 of Carr in view of Nakajima and Iraneta or Mott.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777